The judgment of the court was pronounced by
Eustis, C. J.
This is an action to recover nine hundred and forty-seven dollars seventy-three cents, the price of goods sold by plaintiffs to defendant’s house, A. Laforest & Co., in New York, in May, 1839.
The defendant’s house was in Thibodauxville; the plaintiffs are merchants in New York.
The purchase was made in New York by D. M. Lyons. It was made under an authority from his brother Harris-Lyons, who was in business in New Orleans. The letter ordering the purchase says: “ Laforest wants you to buy him two boxes,” &c. It then describes the goods wanted, and has this significant expression: “ You may depend that I will notuse the funds this time.” It urges the immediate forwarding of the goods, and states that nothing was said about time, and concludes: “ So, I presume, cash as soon as received. I send this by express on account of the above order — nothing new or strange, except times hard — no money — almost discouraged,” &c.
The witness who wrote this letter, swore that when the goods were ordered by Laforest, he promised to pay for them on their arrival. The payment was to be made io the witness.
The condition on which these goods were ordered by the defendant from New York was, that Lyons in New Orleans was to receive payment for them on their arrival.
*8A written order was sent by Lyons in New Orleans to his brother in New York, on which the purchase was made.
Goods had, previously to this purchase, been bought by Lyons in New York of the plaintiffs, and paid for through him by Laforest Sf Co.
Lyons in New York, in his testimony, says : *• The letter of H. Lyons ordering the goods referred to, was shown to the plaintiffs by me within a few days after its receipt."
In another place this witness says: I applied to the plaintiffs for the purchase of these goods. I made the application in the name of A. Laforest Sf Co., and for their use and on their credit. I exhibited a letter from my brother to the plaintiffs,1' &c.
The witness states that the goods were purchased on the credit of Laforest & Co. solely, and that the application was made in their name and for their use. The goods were charged in the books of the plaintiffs to A. Laforest & Co.
The ship by which the goods were forwarded had a long passage. She was nearly two months on her voyage to New Orleans.
On her arrival, the goods were received and paid for. The payment wa? made, as agreed upon by A. Laforest & Co., to Harris Lyons.
Now, if the plaintiffs, having before them the order of the defendant, with its conditions, thought it for their interest to allow Lyons in New Orleans to receive the money for their goods, how can they make the defendant liable for the price, after having paid it once to the person to whom by the original contract the payment was to be made ?
That they had the order before them is proved by their own witness. Even admitting it was shown to them after the sale was made, they ought to have apprized Laforest & Co., if they did not intend that Lyons in New Orleans should receive the money; and, for this, they had abundant time before the arrival of the goods in New Orleans.
The difficulty arises in this case from Laforest being a punctual, cash man, and the brothers Lyons quite otherwise.
The plaintiffs only received a partial payment for their goods; but Ihe fault is their own. Had they dealt directly with the defendant, or his house, they would have been paid in full; and the loss is attributable to the selection of their own agents. Judgment affirmed.